IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Equity Forward and                             :
Mary Alice Carter,                             :
                   Petitioners                 :
                                               :
               v.                              :
                                               :
Department of Human Services,                  :    No. 225 C.D. 2018
                 Respondent                    :    Argued: March 12, 2019



BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: May 17, 2019


               Mary Alice Carter, on behalf of Equity Forward (collectively,
Requester) petitions for review of the January 22, 2018 final determination of the
Pennsylvania Office of Open Records (OOR), which concluded that the records
requested pursuant to Items 1 and 2 of the request do not constitute public records
under Section 506(d)(1) of the Right-to-Know Law (RTKL),1 65 P.S. § 67.506(d)(1),
and that the sworn attestations and affidavit provided by the Pennsylvania
Department of Human Services (DHS) and Real Alternatives sufficed to establish
that the records requested pursuant to Item 3 of the request do not exist. OOR Final
Determination at 9-11, Supplemental Reproduced Record (S.R.R.) at 183b-85b.


      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101–67.3104.
Requester asks this Court to reverse the final determination of the OOR and order
DHS to produce the requested records. Petition for Review at 5; Requester’s Brief
at 37. Upon review, we vacate and remand in part and we affirm in part.
            By letter dated September 25, 2017, Requester submitted a request to
DHS seeking records relating to Real Alternatives, a private, nonprofit, charitable
corporation that provides pregnancy and parenting support services pursuant to a
grant agreement (Grant Agreement) with DHS. OOR Final Determination at 1,
S.R.R. at 175b. The records request sought the following:


             [Item] 1: All “Program Development and Advancement
            Agreements” [(PDAAs)] signed between Real
            Alternatives, or its predecessor groups Morning Star
            Pregnancy Services and Morning Star Project [Women in
            Need (WIN)] Advisory Council and its Pennsylvania
            “service providers.”

            [Item] 2: All invoices, receipts and expenditure
            documentation submitted by Pennsylvania “service
            providers” to Real Alternatives, or its predecessor groups
            Morning Star Pregnancy Services and Morning Star
            Project WIN Advisory Council.

            [Item] 3: All invoices, receipts and expenditure
            documentation held by Real Alternatives related to the
            $1.42 million it spent on “advertising and promotion” in
            2015.

            [Item] 4: All reporting related to Real Alternatives’
            maintenance of the Pennsylvania hotline 1-888-LIFE-
            AID, including number of calls; number of client referrals;
            names of “service providers” that received client referrals,
            and any other reporting related to the efficacy of the
            hotline.



                                         2
OOR Final Determination at 2, S.R.R. at 176b.2
              On November 15, 2017, DHS granted in part and denied in part the
records request. DHS Response at 1-2, S.R.R. at 34b-35b. DHS denied the request
with respect to Items 1, 2 and 3, but granted access to the records requested in Item
4. DHS Response at 2-3, S.R.R. at 35b-36b. DHS determined that it does not
possess records responsive to Items 1, 2 or 3 and contacted Real Alternatives
regarding these items of the request. DHS Response at 2, S.R.R. at 35b. In regards
to Items 1 and 2, DHS communicated to Requester Real Alternatives’ assertions, in
relevant part:


              The documents requested are not “records” at all, let alone
              “public records” since they do not document a transaction
              or activity of an agency.

              The request seeks private documents of a private party.
              Private documents of a private party are only subject to
              access under Section 506(d) of the RTKL, and the PDAAs
              between Real Alternatives and its service providers are not
              directly related to any governmental function performed
              by Real Alternatives under a contract with any
              Commonwealth Agency.

DHS Response at 2-3, S.R.R. at 35b-36b. In regard to Item 3, DHS communicated
to Requester Real Alternatives’ assertion that “no such records exist,” and that “even
if the documents existed, they would not be subject to access” for the same reasons
listed above. DHS Response at 3, S.R.R. at 36b. DHS noted that it “ha[d] attempted

       2
         On October 3, 2017, the deadline by which DHS had to respond under the RTKL, DHS
notified Requester that it required up to an additional 30 days to review her request pursuant to
Section 902(b)(2) of the RTKL, 65 P.S. § 67.902(b)(2). DHS Letter, 10/3/17 at 1, S.R.R. at 27b.
On November 1, 2017, DHS sought to extend the deadline to November 15, 2017, and Requester
agreed to the extension. DHS Letter, 11/1/17 at 1, S.R.R. at 29b; Requester’s E-mail, 11/2/17,
S.R.R. at 32b.
                                               3
to adequately address [the] request,” and that “[t]o the extent it ha[d] misinterpreted
[the] request, it submit[ted] that the request was not set forth with the . . . requisite
specificity” pursuant to RTKL Section 703, 65 P.S. § 67.703.3 Id.
               On December 7, 2017, Requester appealed DHS’s denial of Items 1, 2
and 3 of the request to the OOR. Requester’s Appeal at 1-2, S.R.R. at 8b-9b. On
December 14, 2017, Real Alternatives requested leave to participate and submit
information in the appeal pursuant to Section 1101(c) of the RTKL, 65 P.S.
§ 67.1101(c), which the OOR granted on December 18, 2017. Real Alternatives’
Letter, 12/14/17 at 1-2, S.R.R. at 49b-50b; OOR Final Determination at 2, S.R.R. at
176b. On January 4, 2018, DHS and Real Alternatives submitted position statements
to the OOR. Real Alternatives’ Position Statement at 1-7, S.R.R. at 63b-69b; DHS’s
Position Statement, S.R.R. at 158b-63b. In support of its position, DHS submitted
the sworn attestations of Andrea Bankes, Administrative Officer for DHS’s Office
of Administration, and Karen Herrling, Director of DHS’s Office of Social
Programs.
               Bankes attested that: 1) she is DHS’s Open Records Officer for RTKL
requests and her duties include “coordinat[ing] the collection of documents in
response to RTKL requests”; 2) she received the RTKL request currently at issue
and “sent it to [DHS’s] Office of Social Programs for response”; 3) “Herrling in . . .
[DHS’s] Office of Social Programs is the contact for the [Real Alternatives] [G]rant
[A]greement”; 4) she created an electronic folder for responsive records, into which
Herrling placed one document responsive to Item 4 of the request; 5) “Herrling
responded that she did not possess records responsive to the first three [Items] of the

       3
         Section 703 of the RTKL provides, in relevant part: “A written request should identify
or describe the records sought with sufficient specificity to enable the agency to ascertain which
records are being requested . . . .” 65 P.S. § 67.703.

                                                4
request but that [Real Alternatives] may possess some of the requested records”; and
6) Herrling forwarded the RTKL request to Real Alternatives, and Real Alternatives
responded that Items 1 and 2 seek private documents that are not subject to
disclosure under the RTKL and that no records responsive to Item 3 exist. Bankes
Attestation at 1-2, ¶¶ 1-3, 5-10, 12 & 14, S.R.R. at 165b-66b.
             Herrling attested that: 1) her “responsibilities include monitoring . . .
[DHS’s] [G]rant [A]greement with Real Alternatives . . . to provide counseling,
referral, and other specified services for alternatives to abortion”; 2) she is “[DHS’s]
contact with [Real Alternatives]”; 3) she received and reviewed the RTKL request
and could not locate any records responsive to Items 1, 2 or 3; 4) “[DHS] does not
receive the records requested in [Items] 1, 2, and 3 of the request in the general
course of monitoring the [G]rant [A]greement with [Real Alternatives]”; 5) she
informed Real Alternatives of the RTKL request and that Real Alternatives provided
her with a response “denying the request for the records and submitting an
explanation for its denial”; and 6) “[Real Alternatives] submits expenditure reports
to [DHS] showing the amounts paid to the service providers and those records were
provided to the request[e]r in response to an earlier RTKL request.” Herrling
Attestation at 1-2, ¶¶ 2-4, 7, 10, 12, 14, 16 & 21, S.R.R. at 167b-68b.
             Real Alternatives provided an affidavit from its president, Kevin L.
Bagatta, to support its position. Bagatta stated that: 1) “Real Alternatives entered
into [the] [G]rant [A]greement in 2012 with [DHS] to administer Pennsylvania’s
Alternatives to Abortion Services Program (the Program)”; 2) “[u]nder the Grant
Agreement, Real Alternatives only has eleven express ‘deliverables’—i.e.,
documents—that it is required to deliver to [DHS],” which include “[t]welve
Monthly Expenditure Reports in accordance with Rider 1, ¶ 2C”; 3) “Real


                                           5
Alternatives administers delivery of its services under the Program through a
network of twenty-eight, independent ‘vendor service providers’ [that] operate
ninety facilities throughout the Commonwealth”; 4) “Real Alternatives’ service
providers do not have a contract with [DHS]; Real Alternatives’ service providers
have a contract with Real Alternatives”; 5) “Real Alternatives generates a monthly
invoice for each service provider for services rendered that are reimbursable under
the Grant Agreement (the Service Provider Monthly Invoice),” but that it “is not
given to or received by [DHS],” as it “is not among the negotiated ‘deliverables’
required between Real Alternatives and [DHS] under the Grant Agreement”; 6)
“[i]nstead, [DHS] only receives a monthly report aggregating all services provided
by all service providers, which services are reimbursable under the Grant
Agreement,” 7) “[t]his monthly report is the ‘actual expenditure report’ referenced
in Rider 1, ¶ 2C of the Grant Agreement, and is among the deliverables referenced
in the Grant Agreement”; and 8) “[t]his monthly, actual expenditure report is the
only document used by [DHS] to pay for services under the Grant Agreement.”
Bagatta Affidavit at 1-5, ¶¶ 8, 15-16, 18, 29, 32-36, S.R.R. at 71b-75b.
             Bagatta further stated that “[b]oth Real Alternatives and the service
providers desired, among other things, to develop and advance other life affirming
programs both locally and nationally,” and that “the service providers hired Real
Alternatives to accomplish that mission.” Bagatta Affidavit at 4, ¶ 21, S.R.R. at 74b.
Bagatta stated that “[t]hey did so through a separate and distinct, voluntary private
agreement called the Program Development and Advancement Agreement
(PDAA).” Id. Bagatta averred that “[t]he PDAAs are private, voluntary agreements
between private contracting parties,” that [DHS] is not a party to the PDAAs,” that
“[t]he PDAAs are not subject to approval by [DHS],” and that “[t]he PDAAs are not


                                          6
referenced anywhere in the Grant Agreement since they are, as noted, private
agreements between private contracting parties, completely unrelated to services
provided by Real Alternatives under the Grant Agreement.” Bagatta Affidavit at 4,
¶¶ 24-27, S.R.R. at 74b.
             The parties did not request a hearing before the OOR, but Requester
sought in camera review of the withheld records by the OOR.              OOR Final
Determination at 4, S.R.R. at 178b. However, the OOR declined to conduct an in
camera review, determining that it had “the requisite information and evidence
before it to properly adjudicate the matter.”      Id.   The OOR issued its Final
Determination on January 22, 2018. OOR Final Determination at 12, S.R.R. at 186a.
The OOR determined that, “[i]n the absence of any competent evidence that [DHS]
acted in bad faith or that additional records responsive to Items 1 and 2 exist,” the
Herrling attestation sufficed to establish that “[DHS] does not actually possess the
records responsive to Items 1 and 2 of the Request.” OOR Final Determination at
6, S.R.R. at 180b (citing McGowan v. Pa. Dep’t of Envtl. Prot., 103 A.3d 374, 382-
83 (Pa. Cmwlth. 2014)).
             Further, the OOR determined that the records sought in Item 1 of the
Request “are not accessible under [RTKL] Section 506(d)(1)” because they “do not
directly relate to Real Alternatives’ performance of a government function[.]” OOR
Final Determination at 9, S.R.R. at 183b. The OOR accepted the affidavit submitted
by Real Alternatives as adequate evidence to support “that [DHS] is not a party to
the PDAAs, [DHS] does not review the PDAAs, and the PDAAs are separate and
distinct from the services that Real Alternatives performs under the Grant
Agreement.” Id. The OOR reasoned that although “Real Alternatives acknowledges
that it performs a governmental function” pursuant to the Grant Agreement with


                                         7
DHS, the requested records “do not directly relate to the performance of that
governmental function because the PDAAs are private agreements between Real
Alternatives and its private service providers whereby the service providers hired
Real Alternatives for work wholly unrelated to the work to be performed under the
Grant Agreement.”      OOR Final Determination at 8, S.R.R. at 182b (internal
punctuation and quotation marks omitted). Thus, the OOR concluded that “the
records requested in Item 1 of the Request do not directly relate to Real Alternatives’
performance of a governmental function and are not accessible under Section
506(d)(1).” OOR Final Determination at 9, S.R.R. at 183b.
             With respect to Item 2, the OOR concluded that the requested records
are also not accessible under RTKL Section 506(d)(1). OOR Final Determination
at 9, S.R.R. at 183b. The OOR accepted the affidavit submitted by Real Alternatives
as sufficient evidence to establish that “the Service Provider Monthly Invoices are
not required under the terms of the [Grant] [A]greement with [DHS],” that they “are
not provided to [DHS],” and that “[DHS] does not review or approve them.” Id.
Thus, the OOR determined that the records requested pursuant to Item 2 of the
Request “are not subject to public access under [RTKL] Section 506(d)(1).” OOR
Final Determination at 11, S.R.R. at 185b. The OOR further noted that because
these records “are not directly related to Real Alternatives’ Grant Agreement with
[DHS], the OOR need not consider whether the records are subject to any
exemptions under the RTKL.” OOR Final Determination at 11 n.2, S.R.R. at 185b.
             With respect to Item 3 of the request, the OOR reviewed the attestations
and affidavit provided by DHS and Real Alternatives and found that “[DHS] and
Real Alternatives have demonstrated that the [requested] records . . . do not exist.”
Id.


                                          8
               We begin with an overview of the RTKL. “The objective of . . . [this]
[l]aw . . . is to empower citizens by affording them access to information concerning
the activities of their government.” SWB Yankees LLC v. Wintermantel, 45 A.3d
1029, 1042 (Pa. 2012). Further, the RTKL is remedial in nature and is “designed to
promote access to official government information in order to prohibit secrets,
scrutinize the actions of public officials and make public officials accountable for
their actions.” Pa. Dep’t of Educ. v. Bagwell, 114 A.3d 1113, 1122 (Pa. Cmwlth.
2015). “[C]ourts should liberally construe the RTKL to effectuate its purpose[.]”
Barnett v. Pa. Dep’t of Pub. Welfare, 71 A.3d 399, 403 (Pa. Cmwlth. 2013).
               Before this Court,4 Requester argues that the OOR should have found
that the records requested pursuant to Items 1 and 2 of the request constitute public
records under Section 506(d)(1) of the RTKL, and that DHS had constructive
possession of these records. Requester’s Brief at 9 & 26-32. Further, Requester
challenges the OOR’s determination that the records requested pursuant to Item 3 of
the request do not exist. Id. at 9 & 31-32.
               In support of her assertion that DHS violated various requirements of
the RTKL, Requester asserts that “DHS abdicated its statutory responsibility under
[S]ection[s] 305, 707, 901 and 903[5] [of the RTKL] in responding to this request for


       4
          “This Court’s standard of review of a final determination of the OOR is de novo and our
scope of review is plenary.” Hunsicker v. Pa. State Police, 93 A.3d 911, 913 n.7 (Pa. Cmwlth.
2014). “As to factual disputes, this Court may exercise functions of a fact-finder, and has the
discretion to rely upon the record created below or to create its own.” Dep’t of Labor & Indus. v.
Heltzel, 90 A.3d 823, 828 (Pa. Cmwlth. 2014) (en banc) (citing Bowling v. Office of Open Records,
75 A.3d 453 (Pa. 2013)). However, “pure questions of law . . . do not implicate our potential role
as the fact-finder.” Id.
       5
          Requester additionally argues that her request was “sufficiently specific,” contrary to
DHS’s contention in its denial “that the request for records was not specific per the requirements
of [S]ection 703” of the RTKL. Requester’s Brief at 24 & 26 (citing Carey v. Dep’t of Corr., 61
A.3d 367 (Pa. Cmwlth. 2013)); see also DHS Denial at 3, S.R.R. at 36b. However, Requester
needlessly argues that her request satisfied Section 703 of the RTKL, because “[DHS] agreed that
                                                9
records, and the OOR erred by not addressing the agency’s flawed response.” Id. at
18.
             Requester contends that both DHS and Real Alternatives violated
Section 707 of the RTKL by failing “to take certain action . . . [required when]
assert[ing] that a record is exempted as a trade secret or as confidential proprietary”
information. Requester’s Brief at 22-23. However, Section 707 is not applicable
here, because Real Alternatives never submitted the records in question to DHS. See
Section 707 of the RTKL, 65 P.S. § 65.707 (providing that “[a]n agency shall notify
a third party of a request for a record if the third party provided the record [to the
agency] and included a written statement signed by a representative of the third party
that the record contains a trade secret or confidential proprietary information”).
Moreover, as noted by both Real Alternatives and DHS, although Real Alternatives
initially asserted that the records requested pursuant to Items 1 and 2 were exempt
from disclosure as confidential proprietary information and trade secrets, it did not
pursue this argument before the OOR, so that argument is no longer at issue. See
DHS Response, 11/15/17 at 2-3, S.R.R. at 35b-36b; DHS’s Brief at 16; Real
Alternatives’ Brief at 16.

             We further note that Requester fails to cite any authority or develop any
argument in support of her claim that DHS failed to comport with Sections 305 and
903 of the RTKL. See Requester’s Brief at 18. Requester therefore waived her
argument with respect to these RTKL sections. See Commonwealth v. Johnson, 985
A.2d 915, 924 (Pa. 2009) (stating that “where an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the issue
in any other meaningful fashion capable of review, that claim is waived”).

the request was sufficiently specific before the OOR.” DHS’s Brief at 9 n.5 (citing DHS’s
Argument to OOR at 3, S.R.R. at 160b). We therefore need not address this issue.

                                           10
                Requester argues that DHS failed to comply with Section 901 of the
RTKL in responding to the request by failing to make an independent substantive
determination as to whether the requested records constitute public records, instead
providing a response obtained from Real Alternatives. Requester’s Brief at 20 &
22.
                Section 901 of the RTKL requires that “[u]pon receipt of a written
request for access to a record, an agency shall make a good faith effort[6] to determine
if the record requested is a public record, legislative record or financial record and
whether the agency has possession, custody or control of the identified record.” 65
P.S. § 67.901.
                Regarding an agency’s obligations under RTKL Section 901 after
receiving a request, this Court has held that “[w]hen records are not in an agency’s
physical possession, an open records officer has a duty to contact agents within its
control, including third-party contractors.” Uniontown Newspapers, Inc. v. Dep’t
of Corr., 185 A.3d 1161, 1172 (Pa. Cmwlth. 2018) (single judge op.) (emphasis
added) (citing Breslin v. Dickinson Twp., 68 A.3d 49, 54 (Pa. Cmwlth. 2013)).
Because the records here are not in the possession of an agency, the records are
initially not presumed to be public. See UnitedHealthcare of Pa., Inc. v. Baron, 171
A.3d 943, 957 (Pa. Cmwlth. 2017) (stating that one may preliminarily conclude that
“[w]ithout [agency] possession, records are not presumed public”) (citing Section
305(a) of the RTKL, 65 P.S. § 67.305(a)). In determining whether records that are
generated and possessed by a third-party contractor are public, the proper statutory




      6
          See infra note 12.
                                          11
rubric for analysis is not Section 901, but, rather Section 506(d) of the RTKL.7
Baron, 171 A.3d at 957.

               Section 506(d)(1) of the RTKL provides as follows:

               A public record that is not in the possession of an agency
               but is in the possession of a party with whom the agency
               has contracted to perform a governmental function on
               behalf of the agency, and which directly relates to the
               governmental function and is not exempt under this act,
               shall be considered a public record of the agency for
               purposes of this act.


65 P.S. § 67.506(d)(1).

               Relative to Section 506(d)(1), we have stated:

               the agency is required to take reasonable steps to secure
               the records from the [contractor] and then make a
               determination if those records are exempt from disclosure.
               If the third party refuses to produce the records because
               they are not directly related to the governmental contract,
               the third party may refuse to turn those records over to the
               governmental agency on that basis. The agency shall then
               inform the request[er] of the reason for the denial and the
               request[er] can take an appeal to the OOR.




       7
          To the extent Requester is attempting to make a constructive possession argument—that
is the “concept of accessing records ‘of’ an agency that are outside any agency’s possession, but
are within its legal custody or control”—it is a “distinct concept from agency possession under
Section 506(d), which applies to contractor records only.” Baron, 171 A.3d at 958. As the
disputed items in the request concern contractor records, the concept of constructive possession is
misplaced. See id. at 960 (stating, “constructive possession under Section 901 is not the proper
mechanism to reach records of a third-party contractor” and that Section 506(d)(1) governs
access).
                                               12
Staub v. City of Wilkes-Barre (Pa. Cmwlth., No. 2140 C.D. 2012, filed Oct. 3, 2013),
slip op. at 6-7.8
              “We recognize Section 506(d)(1) is the General Assembly’s effort to
preserve ‘some level of public access to information about governmental functions
. . . where an agency chooses to contract out the performance of that function to a
third-party.’” Baron, 171 A.3d at 963 (quoting Allegheny Cty. Dep’t of Admin.
Servs. v. A Second Chance, Inc., 13 A.3d 1025, 1039 (Pa. Cmwlth. 2011)). This
Court has observed that “Section 506(d)[1] prescribes more restricted access
precisely because it applies to private entities.” Allegheny Cty. Dep’t of Admin.
Servs. v. Parsons, 61 A.3d 336, 346 (Pa. Cmwlth. 2013). “The General Assembly
. . . used the term ‘governmental function’ to limit access to only those records in a
contractor’s possession that relate to that function, not other records that a contractor
maintains during the normal scope of business.” E. Stroudsburg Univ. Found. v.
Office of Open Records, 995 A.2d 496, 504 (Pa. Cmwlth. 2010). Further, “Section
506(d)(1) does not reach all records in possession of a private contractor that relate
to the governmental function; rather, the records reached are only those that relate
to performance of that function.” Parsons, 61 A.3d at 346 (emphasis in original);
see also A Second Chance, Inc., 13 A.3d at 1038 (noting that, “[f]or example,
material used in preparation for a bid for a government contract would not be subject
to access because those records do not directly relate to carrying out the
governmental function”). This Court has “confirmed the direct relationship must
pertain to the performance of the governmental function.” Baron, 171 A.3d at 963

       8
          While this Court’s unreported memorandum opinions may not be cited as binding
precedent, they may be cited for persuasive value. 210 Pa. Code § 69.414(a).
       Therefore, DHS was required to, and did, contact the third-party contractor, Real
Alternatives, to request the records, and Requester does not dispute this.

                                           13
(citing Parsons, 61 A.3d 336) (emphasis in original). “This finely drawn distinction
is critical to properly analyzing and applying [Section 506(d)(1)].” Parsons, 61 A.3d
at 346. “Accordingly, non-exempt records of a third party may be subject to
disclosure, provided the third party in possession has a contract with the agency to
perform a governmental function, and the information directly relates to the
performance of that function.” Dental Benefit Providers, Inc. v. Eiseman, 86 A.3d
932, 939 (Pa. Cmwlth. 2014), aff’d, 124 A.3d 1214 (Pa. 2015).
             Item 1 of the request seeks: “[a]ll ‘Program Development and
Advancement Agreements’ [PDAAs] signed between Real Alternatives, or its
predecessor groups Morning Star Pregnancy Services and Morning Star Project WIN
Advisory Council and its Pennsylvania ‘service providers.’” DHS Response at 1,
S.R.R. at 34b.    Real Alternatives contends that the requested records do not
constitute “public records” under RTKL Section 506(d)(1), because “the PDAAs do
not relate to the performance of [the governmental] function at all, let alone directly
relate to it.” Real Alternatives’ Brief at 20-21. Real Alternatives maintains that “the
PDAAs are [] private agreements between Real Alternatives and its private service
providers whereby the service providers hired Real Alternatives for work wholly
unrelated to the work to be performed under the Grant Agreement.” Id. at 21 (citing
Bagatta Affidavit at 4-5, S.R.R. at 74b-75b). Real Alternatives argues that “Section
506(d) requires a ‘direct’ connection between the record sought and the government
function performed,” and that “mere ‘possible’ or ‘indirect’ connections do not
suffice.” Id. at 22 (citing Giurintano v. Dep’t of Gen. Servs., 20 A.3d 613, 615 (Pa.
Cmwlth. 2011)).
             As noted by the OOR, Real Alternatives does not dispute that it
performs a governmental function pursuant to the Grant Agreement with DHS.


                                          14
OOR Final Determination at 8-9, S.R.R. at 182b-83b; Real Alternatives’ Brief at 20-
21. The Grant Agreement broadly states: “[Real Alternatives] must arrange for the
provision of direct alternatives to abortion services, statewide, to clients requiring
alternatives to abortion services.” Grant Agreement, Rider 2, Work Statement at 1,
S.R.R. at 85b.   Real Alternatives acknowledges that it performs a governmental
function—“namely, [t]o provide counseling, referral, and other specified services
for alternatives to abortion.” OOR Final Determination at 8, S.R.R. at 182b (internal
quotation marks omitted). Thus, the deciding question is whether the records
requested pursuant to Item 1 “directly relate” to the performance of that
governmental function.
             The Bagatta affidavit submitted by Real Alternatives indicates that the
services under the Grant Agreement are provided by 28 service providers throughout
the Commonwealth. Bagatta Affidavit at 3, ¶ 16, S.R.R. at 73b. Real Alternatives
notes that those service providers have a contract with Real Alternatives but not with
DHS. Bagatta Affidavit at 4, ¶ 18, S.R.R. at 74b. Real Alternatives asserts that its
service providers hired Real Alternatives to develop and advance other “life
affirming” programs both locally and nationally and that those additional “life
affirming” programs are the subject of separate and distinct contracts with the
service providers called PDAAs. Bagatta Affidavit at 4, ¶ 21, S.R.R. at 74b.
             Real Alternatives also claims that the requested PDAAs are
“completely unrelated to services provided by Real Alternatives under the Grant
Agreement.” See Bagatta Affidavit at 4, ¶¶ 21 & 24-27, S.R.R. at 74b. However,
Real Alternatives never asserts and the OOR never identifies the difference between
the governmental function provided in the Grant Agreement (“direct alternatives to
abortion services”) and the claimed subject matter of the PDAAs (“life affirming”


                                         15
programs). The Bagatta affidavit claims that “[DHS] is not a party to the PDAAs,”
“[t]he PDAAs are not subject to approval by [DHS],” and “[t]he PDAAs are not
referenced anywhere in the Grant Agreement[.]” Bagatta Affidavit at 4, ¶¶ 25-27,
S.R.R. at 74b. However, none of these considerations are determinative of whether
the documents requested directly relate to performance of the governmental function
that was undertaken by Real Alternatives. This Court has previously noted:

            Section 506(d) may reach records that are not in an
            agency’s possession, custody or control provided the third
            party in possession has a contract with the agency to
            perform a governmental function, and the information
            directly relates to the performance of that function. We
            underscore[] that Section 506(d) does not involve only
            possession or location, and we note[] the RTKL renders
            such limitations irrelevant to access. We explained that
            the direct relationship that must be shown is to the
            performance of the governmental function, and not
            records that are incidental to preparation for the contract,
            or to the contractor’s day-to-day operations unrelated to
            the services performed. The records must “‘directly’
            relate to carrying out the governmental function. E.
            Stroudsburg Univ. Found., [995 A.2d at 504].

Parsons, 61 A.3d at 341-42 (emphasis in original). Simply because the Grant
Agreement does not make reference to a particular service provider’s contract does
not mean that the services being provided do not relate to the governmental function
that was delegated to Real Alternatives by DHS.
            We acknowledge that affidavits submitted by a third party which has
contracted with an agency constitute “competent evidence, and sufficient proof
under the RTKL.” Baron, 171 A.3d at 958 (citing Sherry v. Radnor Twp. Sch. Dist.,
20 A.3d 515 (Pa. Cmwlth. 2011)). However, the affidavits submitted here fall short


                                        16
of addressing the nature of the programs that are provided under the requested
PDAAs and explaining how they are not directly related to the governmental
function at issue. Rather, the Bagatta affidavit is conclusory9 in that it states that the
PDAAs are “completely unrelated to services provided by Real Alternatives under
the Grant Agreement,” but never identifies the services provided under the PDAAs
that are not part of the program for which the DHS grant was provided. As such, the
OOR had no basis to assess whether the conclusory statement that the PDAAs were
unrelated to the governmental function was factually accurate.
               We further note that the Bagatta affidavit refers to “vendor service
providers,” “independent service providers” and “service providers” in various
paragraphs and sections. Bagatta Affidavit at 4, ¶¶ 16-18 & 21-23, S.R.R. at 73b-
74b. Interchangeably using these terms throughout the affidavit creates ambiguity,
rendering it impossible for the reader to reasonably discern whether the service
provider referred to in a given item of the affidavit is one that provides service under
the Grant Agreement, under the PDAAs or both. As such, the Bagatta affidavit is
insufficient to support a conclusion that the PDAAs are not directly related to the
governmental function identified in the Grant Agreement.
               After review of the record, we are unable to evaluate whether the
PDAAs requested pursuant to Item 1 are directly related to Real Alternatives’
performance of the governmental function in question. The absence of sufficient

       9
          Affidavits must be detailed and nonconclusory in order to constitute sufficient evidence
to establish that a record requested under the RTKL may be withheld. See Pa. Dep’t of Educ. v.
Bagwell, 131 A.3d 638, 658 (Pa. Cmwlth. 2015) (finding that an affidavit that was “conclusory
and vague” failed to establish that the requested records were either privileged or exempt from
disclosure under the RTKL); Office of Governor v. Scolforo, 65 A.3d 1095, 1104 (Pa. Cmwlth.
2013) (holding that an affidavit that was “not detailed, but rather conclusory . . . [was] not
sufficient, standing alone, to prove that the [redacted information was] exempt from disclosure”
under the RTKL).

                                               17
sworn statements or testimony as to the “scope, nature, and extent” of Real
Alternatives’ and the service providers’ contractual obligations under the PDAAs
prevents meaningful appellate review. See A Second Chance, Inc., 13 A.3d at 1040.
Accordingly, we vacate the OOR’s determination as to Item 1 and remand to the
OOR to evaluate whether the PDAAs are directly related to Real Alternatives’
performance of a governmental function under the Grant Agreement. See id. (citing
Bingnear v. Workers’ Comp. Appeal Bd. (City of Chester), 960 A.2d 890 (Pa.
Cmwlth. 2009) (vacating and remanding where record inadequate for judicial
review)).
               Item 2 of the request seeks “[a]ll invoices, receipts and expenditure
documentation submitted by Pennsylvania ‘service providers’ to Real Alternatives,
or its predecessor groups Morning Star Pregnancy Services and Morning Star Project
WIN Advisory Council.” OOR Final Determination at 2, S.R.R. at 176b. Real
Alternatives contends that the service provider10 monthly invoices “do not ‘directly
relate’ to the governmental function Real Alternatives performs.” Real Alternatives’
Brief at 23. Real Alternatives asserts that “the Grant Agreement between Real
Alternatives and [DHS] only calls for Real Alternatives to produce 11 deliverables,
none of which are the Service Provider Monthly Invoices.” Id. at 24 (citing Bagatta
Affidavit at 2-3, S.R.R. at 72b-73b). Real Alternatives maintains “that the delegated
government function . . . is fully accomplished by Real Alternatives with the 11
deliverables,” such that these records “are the only ones ‘directly related’ to the
government function performed.” Id. Real Alternatives further contends that even


       10
          Again, it is unclear which “service provider” is being referred to in this assertion—the
service providers under the Grant Agreement, the service providers that are parties to the PDAAs
or both.

                                               18
if the service provider monthly invoices are accessible, they are nevertheless subject
to redaction. Id. at 25.
               Upon review, we find that the OOR erred in its analysis with respect to
Item 2. It is of no consequence that Real Alternatives did not or was not required to
deliver to DHS monthly invoices for each service provider under the Grant
Agreement.11 See Parsons, 61 A.3d at 344 (reasoning that “[r]egardless of whether
the[] [requested] records were submitted to the County, they must have a direct
relationship to [the third-party contractor’s] contractual obligations” in order to be
accessible under RTKL Section 506(d)(1) and noting that “limit[ing RTKL] Section
506(d)(1) to only those records provided to agencies . . . would render much of the
provision’s language superfluous”). A determination of whether records in the
possession of a private entity that has contracted with a government agency to
perform a governmental function must be disclosed depends on whether the
documents directly relate to the performance of that governmental function. The
OOR erred in confining its analysis to whether DHS had the documents in its
possession and whether the Grant Agreement required Real Alternatives to submit
the requested records to DHS.
               “[I]t would undermine the clear aim of RTKL Section 506(d)(1)—
which recasts certain third-party records bearing the requisite connection to


       11
           Notably, the Bagatta affidavit focuses on whether the documents are provided to or
received, and thus in the possession of, DHS. See Bagatta Affidavit at 5, S.R.R. at 75b. It does
not assert that the documents are not in the possession of Real Alternatives. See Bagatta Affidavit
at 1-5, S.R.R. at 71b-75b. In Dental Benefit Providers, Inc. v. Eiseman, 124 A.3d 1214 (Pa. 2015),
our Supreme Court held that because the government agency did not have an actual contract with
the dental subcontractors which had possession of the requested records, the agency was not
required to provide those records pursuant to Section 506(d)(1) of the RTKL. Id. at 1223. Thus,
the OOR could not compel disclosure of any materials in the hands of the third-party
subcontractors. See id. Here, the request is for invoices, receipts and expenditure documentation
in the possession of the party with which DHS has contracted, not a third party subcontractor.
                                               19
government as public records ‘of the [government] agency to require that [] the
materials actually be ‘of such agency’ in the first instance.” SWB Yankees, 45 A.3d
at 1044. Requiring that the requested documents be deliverable under the contract
in question would also mean that private entities performing governmental functions
could avoid disclosure of information relative to the performance of that
governmental function simply by negotiating a contract that does not require
disclosure, thus subverting the requirements of the RTKL. The OOR was required
to determine whether the records sought directly relate to the performance of the
governmental function. Relying on whether the documents were required to be
provided by the contract is not the applicable framework the OOR should have
utilized in determining whether the records are required to be disclosed. We
reiterate, however:


              Section 506(d) prescribes more restricted access precisely
              because it applies to private entities. Section 506(d) does
              not reach all records in possession of a private contractor
              that relate to the governmental function; rather, the records
              reached are only those that relate to performance of that
              function. . . . This finely drawn distinction is critical to
              properly analyzing and applying the provision.

Parsons, 61 A.3d at 346 (emphasis in original).
              The OOR erred when it failed to analyze whether there were documents
responsive to Item 2 which directly relate to the performance of the governmental
function. Real Alternatives admits that it does “generate[] a monthly invoice for
each service provider for services rendered that are reimbursable under the Grant
Agreement.” Bagatta Affidavit at 4-5, ¶¶ 29 & 32-33.12 We acknowledge that
       12
          DHS also receives a monthly report aggregating all services provided by all service
providers “that are reimbursable under the Grant Agreement and this document is used by [DHS]
                                             20
“under our precedent, mere cost information does not directly relate to performance
of a governmental function.” Baron, 171 A.3d at 964 (citing Buehl v. Office of Open
Records, 6 A.3d 27 (Pa. Cmwlth. 2010) (noting that “[t]o the extent the [r]equested
[r]ates represent[ed] no more than the costs of services, as on a cost report, the
relationship [was] not direct” under RTKL Section 506(d)(1))). Nevertheless,
because the OOR did not evaluate whether the records requested pursuant to Item 2
directly relate to Real Alternatives’ performance of a governmental function under
the Grant Agreement, the OOR determination relative to Item 2 is vacated and we
must remand to the OOR for further proceedings on this matter. See Baron, 171
A.3d at 947 (remanding to the OOR “so it may analyze Section 506(d)(1) of the
RTKL” when the OOR “did not analyze the direct relationship of [rates paid by
third-party contractors to service providers] to the governmental function the [third-
party contractors] provide”). Should the OOR determine that these constitute public
records under RTKL Section 506(d)(1), a determination then must be made as to
whether these documents are considered “invoices, receipts and expenditure
documentation submitted by Pennsylvania ‘service providers’ to Real Alternatives,”
as requested.
               Item 3 of the request seeks: “[a]ll invoices, receipts and expenditure
documentation held by Real Alternatives related to the $1.42 million it spent on
‘advertising and promotion’ in 2015.”                   Requester challenges the OOR’s
determination that Real Alternatives does not possess these records. See Requester’s
Brief at 31-32. Requester asserts that Herrling’s attestation that she was unable to


to pay for services under the Grant Agreement.” Bagatta Affidavit at 5, ¶¶ 34 & 36. Herrling
attested that “[Real Alternatives] submits expenditure reports to [DHS] showing the amounts paid
to the service providers and those records were provided to the request[e]r in response to an earlier
RTKL request.” Herrling Attestation at 2, ¶ 21, S.R.R. at 168b.

                                                21
locate any records responsive to Item 3 of the request is “irrelevant,” because “[t]he
question isn’t whether the records are in her physical possession, but rather, whether
the agency is required to obtain them under [RTKL Section] 506(d).” Id. at 31-32.
Requester maintains that the information requested in Item 3 “is public record and
should be held so by the Court.” Id. at 32.
             This Court has repeatedly held that “an agency may satisfy its burden
of proof [under the RTKL] that it does not possess a requested record with either an
unsworn attestation by the person who searched for the record or a sworn affidavit
of nonexistence of the record.” City of Harrisburg v. Prince, 186 A.3d 544, 560-61
(Pa. Cmwlth. 2018) (citing Smith Butz, LLC v. Pa. Dep’t of Envtl. Prot., 142 A.3d
941, 945 (Pa. Cmwlth. 2016)); see also Moore v. Office of Open Records, 992 A.2d
907, 909 (Pa. Cmwlth. 2010) (holding that submission by an agency of “both sworn
and unsworn affidavits that it was not in possession of the [requested record and]
that such a record [did] not . . . exist” was “enough to satisfy [its] burden of
demonstrating the non-existence of the record in question,” reasoning that
“obviously [an agency] cannot grant access to a record that does not exist”). Further,
we have found that “[i]n the absence of any competent evidence that the agency
acted in bad faith or that the agency records exist, the averments in the affidavits
should be accepted as true.” City of Harrisburg, 186 A.3d at 560–61 (citing Smith
Butz, LLC, 142 A.3d at 945 (brackets omitted)).
             Here, DHS and Real Alternatives provided sworn attestations and an
affidavit attesting that the records requested pursuant to Item 3 do not exist. Herrling
attested on behalf of DHS that, “[a]fter searching [her] records, [she] did not
physically have any records responsive to paragraph[] . . . 3 of the request.” Herrling




                                          22
Attestation at 1, ¶ 10, S.R.R. at 167b. In the affidavit provided on behalf of Real
Alternatives, Bagatta stated the following:


             Real Alternatives does not possess any invoices, receipts
             and expenditure documentation related to “the $1.42
             million” Real Alternatives purportedly spent on
             “advertising and promotion” in 2015, presumably in
             Pennsylvania.

             More specifically, Real Alternatives did not spend that
             sum on “advertising and promotion” in 2015, and
             accordingly has no documents responsive to the request.

Bagatta Affidavit at 5, ¶¶ 38-39, S.R.R. at 75b.

             Notably, Requester very specifically requested documentation related
to “the $1.42 million” Real Alternatives purportedly spent on “‘advertising and
promotion’ in 2015.” Real Alternatives responded to that specific request, averring
that it does not possess records pertaining to the “$1.42 million” Real Alternatives
purportedly spent on “advertising and promotion” in 2015. Real Alternatives was
not required to sift through its records to determine if some other or less specific
classification of documents relating to advertising and promotion might relate to the
request. See Hodges v. Dep’t of Health, 29 A.3d 1190 (Pa. Cmwlth. 2013) (holding
that an agency, through an affidavit, “met its burden of proof that the requested
records [did] not exist in its possession” and that, contrary to the requester’s
assertion, “[the agency] was not required to sift through all of its records in order to
determine if something under a different spelling or classification might possibly
relate to [the] request”). In light of the legal sufficiency of the affidavit denying the
existence of the Item 3 records, we affirm the OOR’s determination that the evidence
presented proved that records responsive to Item 3 of the request do not exist.
                                           23
               Accordingly, for the foregoing reasons, we vacate and remand in part
and affirm in part.13



                                              __________________________________
                                              CHRISTINE FIZZANO CANNON, Judge




       13
           Requester also contends that the OOR erred by failing to address Requester’s argument
that DHS acted in bad faith by submitting a “flawed response” to the records request. Requester’s
Brief at 18-19. However, in light of our decision to vacate and remand, in part, and to affirm, in
part, it would be premature to address Requester’s assertions prior to final disposition of the case.
See Uniontown Newspapers, Inc. v. Dep’t of Corr., 151 A.3d 1196, 1208 (Pa. Cmwlth. 2016)
(declining to examine an agency’s alleged bad faith under the RTKL until after disposition of the
merits).

                                                24
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Equity Forward and                        :
Mary Alice Carter,                        :
                   Petitioners            :
                                          :
            v.                            :
                                          :
Department of Human Services,             :   No. 225 C.D. 2018
                 Respondent               :


                                    ORDER


            AND NOW, this 17th day of May, 2019, the January 22, 2018 final
determination of the Office of Open Records (OOR) is: (1) VACATED, in part, and
this matter is REMANDED to the OOR with respect to Items 1 and 2 of the Right-
to-Know Law Request (Request), and (2) AFFIRMED, in part, with respect to Item
3 of the Request, in accordance with the foregoing opinion.
           Jurisdiction relinquished.




                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge